 4DECISIONSOF NATIONALLABOR RELATIONS BOARDa substantial portion of the time, substitutes for him, the RegionalDirector concluded that Foster was a supervisor and recommendedthat the challenge to his ballot be sustained.The Employer's excep-tions to the Regional Director's recommendation do not go to thefactual situation but rather to his conclusion as to Foster's status.Admittedly, Foster is a skilled manual worker, devoting the majorpart of his workday to work which he performs.His shop responsi-bilities, however, clearly indicate that he is a supervisor within themeaning ofthe Act'We therefore exclude himfrom the unit as asupervisor, and sustain the challenge to his ballot.Inasmuch as the Petitioner has received a majority of the validvotes cast, we certify the Petitioner as the exclusive bargaining repre-sentative of all employees in the appropriate unit.[The Board certified International Brotherhood of ElectricalWorkers, Local Union No. 73, AFL, as the designated collective-bargaining representative of the employees of General Electric Com-pany, Apparatus Sales Division, Service Shops Department, at itsshop at South 155 Sherman Street, Spokane, Washington, in the unitfound appropriate above.]IRobert C. Matlock d/b/aOwensboroPlating Company,103 NLRB 993, at 994REPCAL BRASS MANUFACTURING COMPANYandREPCAL EMPLOYEESASSOCIATION, PETITIONER.Case No. 21-RC-3465. July 6, 1954Decision,Order,and Direction of ElectionPursuant to a stipulation for certification upon consent election,executed February 25, 1954, an election by secret ballot was conductedon March 9, 1954, under the direction and supervision of the RegionalDirector for the Twenty-first Region.Upon conclusion of the ballot-ing, a tally of ballots was issued and served upon the parties.Thetally shows that of the approximately 263 eligible voters, 222 voted,with 1 being challenged. There were 94 votes cast for UAW-CIO, 52for Local 700, International Union of Mine, Mill and Smelter Work-ers, Independent, 50 for Repeal Employees Association, Independent,23 for Metal Trades Council, AFL, and 2 votes cast against the par-ticipating labor organizations.The Repeal Employees Association filed timely objections to theconduct of the election.Thereafter, on March 25, 1954, followingan investigation, the Regional Director issued and duly served uponthe parties his report on objections and supplemental report on ob-jections, in which he recommended that the objections be sustained.The UAW-CIO filed timely exceptions to the Regional Director'sreport.109 NLRB No. 10. REPCAL BRASS MANUFACTURING COMPANYSThe Board has considered the Regional Director's report and sup-plemental report, the exceptions, and the entire record in this caseand finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: All production and maintenanceemployees at the Employer's Los Angeles, California, plant, includ-ing shipping and inspection employees, but excluding guards, officeclerical and professional employees, and supervisors as defined inthe Act.5.The objections of the Repcal Employees Association to the con-duct of the election held on March 9, 1954, alleged, in substance, thatthe polls were prematurely closed, thus depriving eligible voters ofthe privilege of casting their ballots.The Regional Director's investigation reveals that the polling timewas scheduled from 2 p. in. to 4 p. in. At about the time of closingthe polls one of the Board agents conducting the election asked theelection party generally what watch should be used.At the sugges-tion of an unidentified observer, the Board agent's watch was usedfor the purpose of determining the closing time.The polls werethereupon closed, and the election party moved to another area tocount the ballots.The watches of some of the others in the election party, as well as anearby time clock and an electric wall clock carefully checked foraccuracy, established, in the opinion of the Regional Director, thatthe polls were in fact closed 11/2 to 2 minutes prior to the scheduledclosing time.According to sworn statements, at least 1 of the 39eligible voters who did not vote was prevented from doing so by theearly closing.Proper election procedure requires every reasonable precautionthat a full opportunity to vote be given those eligible.That oppor-tunity is best assured where the means of determining closing timein the most accurate way available is included in the election arrange-ments made before the election occurs.Where, as here, those eligiblevoters who did not vote could affect the results of the election, thearbitrary selection of a particular timepiece over others available, anecessary procedure where the matter has not been arranged pre-viously, can only result in uncertainty over the correctness of the 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection returns, which is inconsistent with proper election procedure.We therefore adopt the Regional Director's recommendation and shallset aside the election and order that a new election be held.[The Board set aside the election held on March 9, 1954.][Text of Direction of Election omitted from publication.]STERLING CABINET CORP.andDISTRICT 15, INTERNATIONAL ASSOCIA-TION OF MACHINISTS.Case No.2-CA-2586.July7,1954Decision and OrderOn August 7, 1953, Trial Examiner James A. Corcoran issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair'laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended that suchallega-tions be dismissed.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report; the Respondentalso filed a supporting brief.,The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the exceptions, modifications, and additions notedbelow.1.We agree with the Trial Examiner that the Respondent, in viola-tion of Section 8 (a) (1) of the Act, interfered with, restrained, andcoerced employees in the exercise of their self-organizational rightsguaranteed by the Act. In so doing, however, we rely upon thecredited testimony which shows that: (a) Between June 13 and 17,the Respondent's President Solin threatened employees with loss ofovertime if a new union came in ;; 2 (b) on June 18, Fraiman, anofficial of the Respondent, after accusing Bergenfeld of starting theiAs the record,exceptions,and brief adequately present the issues and positions of theparties,we deny the Respondent's request for oral argument.2Unlikethe TrialExaminer, we do not findthatPresident S.olin also unlawfully threat-ened employees with loss of overtime if the Machinists'representation petition was notwithdrawn,as the evidence supportingthisthreat is based on the hearsay testimony ofBergenfeldthat employees gave him that information.109 NLRB No. 1.